Denman and Boomer, JJ.
(dissenting). In this proceeding for the construction of a will, the Surrogate construed the seventh paragraph to divide the residuary estate between the decedent’s two daughters to the exclusion of his son. We agree with the Surrogate. By the first sentence of that paragraph the testator divided his residuary estate into equal shares making one share for each of his two daughters, Sheila Williams and Noel Benson. Clearly the residuary estate is divided into only two shares. The penultimate sentence disposes of the share of any deceased child and the last sentence gives one such share to each child living at the time of the decedent’s death. In the last two sentences, “the share” and “such share” must refer to one of the two shares created by the first sentence, for that is the only place the shares are created and described. The words “child” and “each child” refer to any child entitled to a share. This construction is consistent with the other parts of the will. Wherever the decedent made a bequest or devise, he designated the beneficiary by name. In the first paragraph he gave his tangible personal property “to my daughters, Sheila Williams and Noel Benson”. In the third paragraph he gave $10,000 “to my son, John H. Alexander”. In the sixth paragraph he gave his residence “to my sister, Lois Diorio, and my brother-in-law, Caesar Diorio” for their joint lives and after their deaths he gave the property “to my daughters, Sheila Williams and Noel Benson.” The canon of construction that favors equality in the distribution of the estate among the testator’s children *996(64 NY Jur, Wills, § 571) must yield to the intention of the testator as indicated by the will as a whole. “[B]asic is that the prime consideration of all construction proceedings is the intention of the testator as expressed in the will. All canons of construction are subordinate to this consideration.” (Matter of Larkin, 9 NY2d 88, 91.) In the paragraphs of the will other than paragraph seventh, the testator did not treat his children equally. He gave his son $10,000, but that was all. He gave his daughters all of his tangible personal property and he made them, to the exclusion of his son, the remainder beneficiaries of his residence. The decree of the Surrogate should be affirmed. (Appeal from decree of Monroe County Surrogate’s Court, Telesca, S. — will construction.) Present — Dillon, P. J., Denman, Boomer, Moule and Schnepp, JJ.